DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities: The claim should recite “the” before “output signal” (line 2).  Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 6, 8, 10, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. With regard to claims 2 and 3, the claims appear to set forth details of intended use, as the amount of light to be incident on the detectors is dependent on the light that is measured, not any of the positively claimed elements. With regard to claims 6, 8, and 15, the claims are directed to an “apparatus” and describe an aspect of “the apparatus”, but do not clearly relate the indicated aspect to a positively claimed element of the apparatus and thus the relation between the claim details and an element of the claimed structure is not adequately provided. With regard to claim 10, the relation between the filter of the base claim and the “more than one” filters is unclear.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 4 and 6 - 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Altebaeumer et al. (USPGPub 2017/0055907 - cited by Applicant). Altebaeumer et al. teach a wearable physiological measurement device (Figures 1, 3, and the description thereof) including optical measurement elements for measuring a variety of physiological parameters (paragraphs [0034] - [0037]). Altebaeumer et al. (Fig 6; paragraphs [0067]) teach that the optical sensor may be configured with stacked optical sensors having a wavelength filter therebetween. The upper detector layer may be generally transparent to certain wavelengths, such that those wavelengths are available for detection by the second sensor. A lens may also be included in the structure, which would be understood to focus/alter a light path of some photons reaching the detectors. Although generally shown with two sensors and one filter, Altebaeumer et al. teach that additional filters and sensors can be included to provide for sensing of even more radiation components. Additionally, the arrangement may be provided with plural sensors for each wavelength (Figures 5, 8 and the descriptions thereof) for collecting measurements as several positions on the subject, with processing such that a weighted result may be computed from the measurement data.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altebaeumer et al. as applied to claim 1 above. As discussed, Altebaeumer et al. teach the upper detector layer to be generally transparent, but do not particularly mention that the layer includes holes to pass a second portion of the light through. However, without a showing of criticality or unexpected results it would have been within the skill level of the art to identify suitable alternate equivalent expedients for the upper detector layer, including to utilize a layer including holes permitting light to pass, and to modify the sensor of Altebaeumer et al. in such manner, since it has generally been held to be within the skill level to incorporate alternate expedient elements in an apparatus.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shimizu et al. (Figure 6) and McKenna (Figure 5) teach additional physiological measurement arrangements that include stacked optical sensors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC FRANK WINAKUR whose telephone number is (571)272-4736. The examiner can normally be reached Mon-Fri 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC F WINAKUR/Primary Examiner, Art Unit 3791